Notice may be served, on an agent in town, on the first day of term, to show cause on the next day for non-enumerated motions; but then, it must be accompanied with a sufficient excuse for not having been for the first day.[2] If the excuse be received, the adverse party will have till next term to send into the country to his principal, for counter affidavits.(b)

 The rule is, that a notice for any day in term is good, if shown why it was not for the first; but the motion will be heard only on a non-enumerated day. 2 Caines' Rep. 259. Pintard v. Ross, 2 Johns. Rep. 186.


 See the New York Code of Procedure, secs. 402, 410, ei seq • Rule 35 of Supreme Court.